TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00487-CR


William Berry Pierce, Appellant

v.

The State of Texas, Appellee



FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 5581, HONORABLE JAMES F. CLAWSON JR., JUDGE PRESIDING


O R D E R
PER CURIAM
		On September 4, 2009, this Court notified Lou Ann Lindeman Berry, court reporter
for the 33rd District Court, San Saba County, that the reporter's record in this cause was overdue,
directing her to file the reporter's record no later than September 14, 2009.  At Berry's request, the
deadline for filing the record was extended to November 30, 2009.  To date, she has not
tendered the record.
		Berry is ordered to file the reporter's record within 30 days from the date of this order. 
See Tex. R. App. P. 35.3(b).  No further extension of time will be granted.  See Tex. R. App.
P. 37.3(a)(2).
		It is ordered February 18, 2010.
 
Before Justices Patterson, Puryear and Henson
Do Not Publish